FILED
                           NOT FOR PUBLICATION                              NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDRE ANDREWS,                                   No. 14-56688

              Plaintiff-Appellant,               D.C. No. 2:11-cv-08263-MWF-
                                                 VBK
 v.

OSCAR DOMINGUEZ, Individual and a                MEMORANDUM*
police officer of the Long Beach Police
Department, official capacity; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Andre Andrews appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging an unlawful seizure in violation of the

Fourth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Gallegos v. City of Los Angeles, 308 F.3d 987, 990 (9th Cir. 2002). We

affirm.

      The district court properly granted summary judgment because Andrews

failed to raise a genuine dispute of material fact as to whether his encounter with

defendant Dominguez rose to the level of a seizure for purposes of the Fourth

Amendment. See United States v. Washington, 490 F.3d 765, 770 (9th Cir. 2007)

(concluding that no seizure occurred when officer parked behind an individual in a

parked car without lights or sirens; approached the car on foot; did not draw or

touch a weapon; and engaged in brief, cordial, and courteous questioning); see also

Florida v. Bostick, 501 U.S. 429, 434-35 (1991) (officers can question individuals,

ask for identification, and request consent to search luggage even without basis for

suspecting a particular individual).

      Andrews’ argument that the district court did not view the evidence in the

light most favorable to him is unpersuasive.

      AFFIRMED.




                                          2                                    14-56688